        Case 1:20-cv-00524-KK-SCY Document 28 Filed 10/02/20 Page 1 of 15




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

MATTHEW CORDOVA,

         Plaintiff,

v.                                                                       Civ. No. 20-524 KK/SCY

VILLAGE OF CORRALES et al.,

         Defendants.

                               MEMORANDUM OPINION AND ORDER

         THIS MATTER is before the Court on Defendants’ 12(b)(6) Motion to Dismiss Plaintiff’s

Complaint and Memorandum in Support Thereof (Doc. 16) (“Motion”), filed July 1, 2020.

Plaintiff filed a response in opposition to the Motion on July 15, 2020, and Defendants filed a reply

in support of it on July 24, 2020. (Docs. 22, 26.) The Court, having reviewed the parties’

submissions, the record, and the relevant law, and being otherwise fully advised, FINDS that the

Motion is well taken and should be GRANTED and that Plaintiff’s Complaint Under 42 U.S.C. §

1983 for Violation of Civil Rights (Doc. 1) (“Complaint”) should be DISMISSED WITHOUT

PREJUDICE.

                            I. Factual Background and Procedural History

         In his Complaint, Plaintiff Matthew Cordova alleges the following.1 Plaintiff began

operating a construction business on his parents’ residential property in Corrales, New Mexico, in

2004. (Doc. 1 at 2.) In 2007, a Planning and Zoning Administrator for Defendant the Village of

Corrales (“Village”) told Plaintiff that he “needed to apply for a Home Occupation Permit . . . to


1 Because Defendants bring their Motion pursuant to Federal Rule of Civil Procedure 12(b)(6), the Court will decide
it based on the allegations in the Complaint, except as otherwise noted. See Mobley v. McCormick, 40 F.3d 337, 340
(10th Cir. 1994) (“The nature of a Rule 12(b)(6) motion tests the sufficiency of the allegations within the four corners
of the complaint after taking those allegations as true.”).
           Case 1:20-cv-00524-KK-SCY Document 28 Filed 10/02/20 Page 2 of 15




lawfully operate his business” on the property. (Id.) Plaintiff applied for and obtained the requisite

Home Occupation Permit (“HOP”) that year, and “continuously operated his business, including

the storage of vehicles and equipment necessary for such operation, on the [p]roperty without

objection by the Village” until June 2018. (Id. at 2-3.)

           On June 8, 2018, however, the Village revoked Plaintiff’s HOP, on the ground that

Plaintiff’s storage of business vehicles and equipment on the property violated the Village’s zoning

ordinances. (Id. at 3.) The Notice of Revocation (“Notice”) stated in pertinent part that

           [u]nder Village administrative procedures, you may appeal the revocation of your
           home occupation permit to the Village Administrator, Suanne Derr. If you wish to
           appeal this decision please submit your notice of appeal, in writing, to the Village
           Clerk, Shannon Fresquez, no later than ten (10) business days after the date of this
           letter. Otherwise, the revocation is final.2

(Doc. 22 at 12.) The Notice included no other information about how to appeal the revocation.

(Id. at 11-12.) It was on Village of Corrales Planning and Zoning Department letterhead, signed

by Building Official Manuel L. Pacheco, and copied to, inter alia, Defendant Suanne Derr. (Id. at

12.)

           On June 15, 2018, Plaintiff mailed a document entitled “Appeal Notice Against the

Revocation of My Home Occupation Permit” to Defendant Derr.3 (Doc. 1 at 3, 7-8.) According

to the Corrales Code of Ordinances, “[a] proper appeal” of a Planning and Zoning Department

decision “shall stay all proceedings in the action unless [the Department] determines that a stay

will cause imminent peril to life or property.” Corrales Code of Ord. § 18-49(d); (Doc. 1 at 3.)

Nevertheless, on June 22, 2018, the Village issued a “First Notice of Violation” to Plaintiff as a

result of the revocation of his HOP. (Doc. 1 at 3.)


2Plaintiff quoted the Notice in his Complaint and attached a copy of it to his response to Defendants’ Motion. (Doc.
1 at 3; Doc. 22 at 11-12.)

3   Plaintiff attached a copy of this document as an exhibit to his Complaint. (Doc. 1 at 7.)

                                                             2
        Case 1:20-cv-00524-KK-SCY Document 28 Filed 10/02/20 Page 3 of 15




         Plaintiff’s counsel sent a letter to the Village on June 27, 2018, pointing out that Plaintiff

had submitted an appeal and contending that the First Notice of Violation was therefore premature.

(Id. at 3-4.) Defendant Derr responded on July 2, 2018, stating in pertinent part that

         [n]o formal appeal has been filed with the Village regarding the revocation. The
         time to file an appeal and pay the applicable filing fee has passed. . . . The
         revocation stands and [Plaintiff] is required to cease and desist any/all business
         activity and remove all evidence of the business from the property.4

(Id. at 4, 9.)

         On July 30, 2018, the Village filed a criminal complaint against Plaintiff in Corrales

Municipal Court, alleging violations of Section 18-45(c), the Village ordinance governing HOPs.

(Id. at 4.) At a hearing regarding the criminal complaint, “the Municipal Judge” told Plaintiff “that

he could resubmit his appeal to the Village.”5 (Id.) Plaintiff did so on October 12, 2018, via a

letter from his attorney to the Village Council6 and a form Application for Zoning Appeal.7 (Id.

at 4, 11-16.) This time, Plaintiff also paid a filing fee of $100. (Id. at 4, 16, 18.) In her October

17, 2018 response, Defendant Derr stated that

         [u]nder Section 18-49(b) . . . an appeal of the revocation of [Plaintiff’s] HOP must
         have been submitted within twenty (20) days of the revocation and [Plaintiff] must
         have paid the applicable filing fee. . . . While [Plaintiff] submitted a written appeal
         of the revocation of his HOP, he failed to pay the applicable fee and in doing so,

4
  Plaintiff attached a copy of Defendant Derr’s July 2, 2018 letter as an exhibit to his Complaint. (Doc. 1 at 9-10.) In
the letter, Defendant Derr claimed to have “attached the relevant section of our ordinance regarding the right of appeal
for your reference.” (Id. at 9.) However, it appears that she attached Section 18-171, which governs appeals of
decisions under Article V, regarding “Terrains and Storm Water Management.” (Id. at 10); Corrales Code of Ord. §
18-171(a). The correct provision appears to be Section 18-49, which governs appeals of decisions under Article II,
regarding “Zoning.” Corrales Code of Ord. § 18-49(a).
5
  Defendants represent, and Plaintiff does not dispute, that these criminal proceedings have since been stayed pending
resolution of a state court action Plaintiff filed challenging the validity of the Village ordinance that he allegedly
violated. (Doc. 16 at 1-2.)

6
  The October 12, 2018 letter is actually addressed to the “Village of Corrales Counsel”; however, from context, it is
clear that Plaintiff’s attorney intended to address it to the Village Council. (See Doc. 1 at 11-15.)
7
 Plaintiff attached copies of his attorney’s October 12, 2018 letter and his form Application for Zoning Appeal as
exhibits to his Complaint. (Doc. 1 at 11-16.)


                                                           3
        Case 1:20-cv-00524-KK-SCY Document 28 Filed 10/02/20 Page 4 of 15




         failed to perfect his appeal. . . . [A]ny appeal not filed pursuant to the requirements
         shall not be considered by the Governing Body.8

(Id. at 17-18.) Defendant Derr thus informed Plaintiff’s attorney that “the HOP remains revoked”

and “[t]here can be no further appeal” of the revocation. (Id. at 18.)

         At no relevant time did the Village post the applicable filing fee in its offices. (Id. at 4.)

Moreover, “[d]espite receiving Plaintiff’s timely appeal, at no time within the time permitted for

appeal did the Village tell Plaintiff that he needed to submit a filing fee.” (Id.) Also, Defendant

Derr testified in Corrales Municipal Court that “she did not know where one could find a published

list of applicable fees or where one would look to find the fee charged for filing an appeal.” (Id.)

         On June 1, 2020, Plaintiff filed this civil action, asserting claims under 42 U.S.C. § 1983

against the Village and Defendant Derr in her official capacity as Village Administrator. (Doc. 1

at 1, 5; Doc. 22 at 5.) In his Complaint, Plaintiff alleges that Defendants violated his Fifth and

Fourteenth Amendment procedural due process rights under the United States Constitution “[b]y

failing to provide [him] with accurate information regarding his right to appeal their revocation of

his . . . [HOP].”9 (Doc. 1 at 5.) He seeks an order reinstating his HOP, an award of nominal and

compensatory damages, and costs and fees. (Id.)

         Defendants filed the Motion presently before the Court on July 1, 2020. (Doc. 16.) In it,

Defendants ask the Court to dismiss Plaintiff’s claims against them, either with or without

prejudice. (Id. at 9.) Plaintiff responded in opposition to the Motion on July 15, 2020, and

Defendants replied in support of it on July 24, 2020. (Docs. 22, 26.) For the following reasons,




8
 Plaintiff attached a copy of Defendant Derr’s October 17, 2018 letter as an exhibit to his Complaint. (Doc. 1 at 17-
18.) The “Governing Body” to which Defendant Derr referred is the Village Council. Corrales Code of Ord. § 2-56.
9
  In their reply, Defendants argue that “Plaintiff does not allege the violation of any federal right. At best, Plaintiff
alleges violation of State law.” (Doc. 26 at 2.) However, the right to procedural due process under the Fifth and
Fourteenth Amendments to the United States Constitution is plainly a federal right.
                                                           4
       Case 1:20-cv-00524-KK-SCY Document 28 Filed 10/02/20 Page 5 of 15




the Court finds that Defendants’ Motion is well-taken and should be granted, and that Plaintiff’s

Complaint should be dismissed without prejudice to Plaintiff’s ability to file a motion for leave to

file an amended complaint within thirty (30) days of entry of this Order.

                                            II. Analysis

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted);

Walker v. Mohiuddin, 947 F.3d 1244, 1248-49 (10th Cir. 2020). A claim is facially plausible

“when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678; Walker, 947 F.3d

at 1249. “The complaint does not need detailed factual allegations, but the factual allegations must

be enough to raise a right to relief above the speculative level.” Barnett v. Hall, Estill, Hardwick,

Gable, Golden & Nelson, P.C., 956 F.3d 1228, 1234 (10th Cir. 2020).

       “When there are well-pleaded factual allegations, a court should assume their veracity and

then determine whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements do not count as well-pleaded facts.” Warnick v. Cooley, 895 F.3d 746, 751 (10th Cir.

2018) (quotation marks omitted).

       “In evaluating a motion to dismiss,” courts may consider not only the factual allegations in

the complaint, “but also the attached exhibits and documents incorporated into the complaint by

reference.”   Commonwealth Prop. Advocates, LLC v. Mortg. Elec. Registration Sys., Inc., 680

F.3d 1194, 1201 (10th Cir. 2011). Courts may also consider documents not attached to or

specifically incorporated into the complaint without converting the motion to one for summary


                                                  5
        Case 1:20-cv-00524-KK-SCY Document 28 Filed 10/02/20 Page 6 of 15




judgment if: (1) the complaint refers to the documents; (2) the documents are central to the

plaintiff’s claim; and, (3) the parties do not dispute their authenticity. Prager v. LaFaver, 180 F.3d

1185, 1189 (10th Cir. 1999); Hill v. Vanderbilt Capital Advisors, LLC, 834 F. Supp. 2d 1228, 1247

(D.N.M. 2011). Finally, on a Rule 12(b)(6) motion, courts may take judicial notice of “facts which

are a matter of public record.” Tal v. Hogan, 453 F.3d 1244, 1264 n.24 (10th Cir. 2006); Hill, 834

F. Supp. 2d at 1247.

         In their Motion, Defendants argue that the Court should dismiss Plaintiff’s Complaint

because it fails to include sufficient facts to state either a procedural due process claim or a claim

for municipal liability under 42 U.S.C. § 1983.10 (Doc. 16 at 3-4, 6-9.) The Court will consider

whether Plaintiff has sufficiently stated each type of claim in light of the allegations in his

Complaint, the documents attached thereto, and the June 8, 2018 Notice of Revocation attached to

Plaintiff’s response to Defendants’ Motion, (Doc. 22 at 11-12), which is referred to in the

Complaint, central to Plaintiff’s claims, and of undisputed authenticity. Prager, 180 F.3d at 1189;

Hill, 834 F. Supp. 2d at 1247.

A.       Plaintiff’s Procedural Due Process Claims

         To determine whether a plaintiff has stated a procedural due process claim, a court must

conduct a “two-step inquiry.” Riggins v. Goodman, 572 F.3d 1101, 1108 (10th Cir. 2009);

Hennigh v. City of Shawnee, 155 F.3d 1249, 1253 (10th Cir. 1998). First, the court must determine

whether the plaintiff has alleged the deprivation of a liberty or property interest that due process


10  In their Motion, Defendants also argue that the Court should dismiss Plaintiff’s claim against Defendant Derr
because she is entitled to qualified immunity. (Doc. 16 at 5-6.) However, in his response, Plaintiff points out that he
has sued Defendant Derr in her official capacity only, (Doc. 22 at 5); and, in their reply, Defendants concede that
“qualified immunity is not available as a defense.” (Doc. 26 at 3); see Hafer v. Melo, 502 U.S. 21, 25 (1991) (“[T]he
only immunities available to the defendant in an official-capacity action are those that the governmental entity
possesses.”); Starkey ex rel. A.B. v. Boulder Cty. Soc. Servs., 569 F.3d 1244, 1263 n.4 (10th Cir. 2009) (“Qualified
immunity . . . is available only in suits against officials sued in their personal capacities, not in suits against
governmental entities or officials sued in their official capacities.”). Thus, Defendant Derr is not entitled to dismissal
on the basis of qualified immunity.
                                                            6
       Case 1:20-cv-00524-KK-SCY Document 28 Filed 10/02/20 Page 7 of 15




protects. Riggins, 572 F.3d at 1108; Hennigh, 155 F.3d at 1253. If so, the court must then

determine whether the “level of process” the plaintiff allegedly received was “appropriate.”

Riggins, 572 F.3d at 1108; Hennigh, 155 F.3d at 1253; see also, e.g., Stears v. Sheridan Cty. Mem’l

Hosp. Bd. of Trs., 491 F.3d 1160, 1162 (10th Cir. 2007) (“To set forth an actionable procedural

due process claim, a plaintiff must demonstrate: (1) the deprivation of a liberty or property interest

and (2) that no due process of law was afforded.”).

       Regarding the first step, “[w]hat constitutes a liberty or property interest within the

meaning of the Fourteenth Amendment is not always easy to determine.” Elliott v. Martinez, 675

F.3d 1241, 1245 (10th Cir. 2012). Moreover, Plaintiff does not expressly state whether he is

alleging the deprivation of a liberty interest or a property interest. (See generally Docs. 1, 22.)

However, in other cases involving land use regulations, the Tenth Circuit has analyzed the

potentially protectible interest at issue as one of property. See, e.g., Hyde Park Co. v. Santa Fe

City Council, 226 F.3d 1207, 1210-13 (10th Cir. 2000); Norton v. Vill. of Corrales, 103 F.3d 928,

931–32 (10th Cir. 1996).

       “The Supreme Court defines ‘property’ in the context of the Fourteenth Amendment’s Due

Process Clause as a ‘legitimate claim of entitlement’ to some benefit.” Hyde Park Co., 226 F.3d

at 1210; see Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 577 (1972) (“To have a

property interest in a benefit, a person clearly must have more than an abstract need or desire for

it. He must have more than a unilateral expectation of it. He must, instead, have a legitimate claim

of entitlement to it.”). A legitimate claim of entitlement “arises not from the Due Process Clause

of the Constitution itself, but is created by independent sources such as a state or federal statute, a

municipal charter or ordinance, or an implied or express contract.” Teigen v. Renfrow, 511 F.3d

1072, 1079 (10th Cir. 2007) (quotation marks omitted). However, though the underlying interest


                                                  7
        Case 1:20-cv-00524-KK-SCY Document 28 Filed 10/02/20 Page 8 of 15




is “generally created” by an independent source, “federal constitutional law determines whether

that interest rises to the level of a legitimate claim of entitlement protected by the Due Process

Clause.” Id.

        To determine whether an independent source creates a legitimate claim of entitlement in

the context of land use regulations,

        nearly all courts focus on whether there is discretion in the defendants to deny a
        zoning or other application filed by the plaintiffs. Since the entitlement analysis
        focuses on the degree of official discretion and not on the probability of its
        favorable exercise, the question of whether an applicant has a property interest will
        normally be a matter of law for the court.

Norton, 103 F.3d at 931–32 (quotation marks omitted); see also Hyde Park Co., 226 F.3d at 1210

(“In municipal land use regulation cases such as this, the entitlement analysis presents a question

of law and focuses on whether there is discretion in the defendants to deny a zoning or other

application filed by the plaintiffs.”) (quotation marks omitted). “To prevail,” a plaintiff must

“demonstrate that a set of conditions exist under state and local law, the fulfillment of which would

give rise to a legitimate expectation” that he would receive or retain the property interest in

question. Hyde Park Co., 226 F.3d at 1210.

        “The second prong of the test for the deprivation of a procedural due process right,” in turn,

“asks whether the individual was afforded an appropriate level of process prior to the deprivation

of the protected interest.” Hennigh, 155 F.3d at 1255–56; see Morrissey v. Brewer, 408 U.S. 471,

481 (1972) (“Once it is determined that due process applies, the question remains what process is

due.”). Generally, a person with a protectible interest is entitled to pre-deprivation notice and an

opportunity to be heard.11 Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985); see




11
  However, “where a [municipality] must act quickly, or where it would be impractical to provide predeprivation
process, postdeprivation process satisfies the requirements of the Due Process Clause.” Gilbert v. Homar, 520 U.S.
                                                        8
        Case 1:20-cv-00524-KK-SCY Document 28 Filed 10/02/20 Page 9 of 15




also Hulen v. Yates, 322 F.3d 1229, 1248 (10th Cir. 2003) (“The essential requirements of due

process are notice and an opportunity to respond. The opportunity to present reasons, either in

person or in writing, why proposed action should not be taken is a fundamental due process

requirement.”) (ellipses omitted).

         For more than a century the central meaning of procedural due process has been
         clear: Parties whose rights are to be affected are entitled to be heard; and in order
         that they may enjoy that right they must first be notified. It is equally fundamental
         that the right to notice and an opportunity to be heard must be granted at a
         meaningful time and in a meaningful manner. These essential constitutional
         promises may not be eroded.

Hamdi v. Rumsfeld, 542 U.S. 507, 533 (2004) (citations and quotation marks omitted).

         Regarding the “notice” requirement in particular, the Supreme Court has long held that

“[a]n elementary and fundamental requirement of due process . . . is notice reasonably calculated,

under all the circumstances, to apprise interested parties of the pendency of the action and afford

them an opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Tr. Co., 339

U.S. 306, 314 (1950). “[P]rocess which is a mere gesture” and not reasonably designed to actually

convey the information required “is not due process.” Id. at 314. Thus, for example, courts have

held that certain “misleading” notices violated due process requirements. See, e.g., Gonzalez v.

Sullivan, 914 F.2d 1197, 1203 (9th Cir. 1990); Walje v. Shalala, No. CIV.A. 93-2483-EEO, 1994

WL 477254, at *2 (D. Kan. Aug. 1, 1994); United States v. Bryan, 263 F. Supp. 895, 898-900

(N.D. Ga. 1967).

         Nevertheless, “due process is flexible and calls for such procedural protections as the

particular situation demands.” Morrissey, 408 U.S. at 481.




924, 930 (1997). “Additionally, a plaintiff is not entitled to an extensive or formal pre-[deprivation] hearing if there
are adequate post-[deprivation] procedures.” Hennigh, 155 F.3d at 1256 (emphases added).



                                                           9
       Case 1:20-cv-00524-KK-SCY Document 28 Filed 10/02/20 Page 10 of 15




         To determine what process is constitutionally due, we have generally balanced
         three distinct factors: First, the private interest that will be affected by the official
         action; second, the risk of an erroneous deprivation of such interest through the
         procedures used, and the probable value, if any, of additional or substitute
         procedural safeguards; and finally, the Government’s interest.

Kirkland v. St. Vrain Valley Sch. Dist. No. Re-1J, 464 F.3d 1182, 1192 (10th Cir. 2006) (citations

and quotation marks omitted). “[T]he timing and content of the notice and the nature of the hearing

will depend on appropriate accommodation of the competing interests involved.” Goss v. Lopez,

419 U.S. 565, 579 (1975).

         Defendants argue that the Court should dismiss Plaintiff’s Complaint because it fails to

state a valid procedural due process claim. (Doc. 16 at 6-8.) However, neither side has addressed

factors critical to the Court’s resolution of this issue. With respect to the legal question of whether

Plaintiff had a protectible property interest in his HOP, neither side has addressed whether Plaintiff

had a legitimate claim of entitlement to the HOP or whether Village officials had discretion to

grant, deny, or revoke it, and, if so, the nature and degree of that discretion.12 Hyde Park Co., 226

F.3d at 1210; Norton, 103 F.3d at 931–32. And, with respect to whether the process Plaintiff

received was constitutionally adequate, neither side has even attempted to apply the factors listed

in Kirkland or discuss whether the content of the Notice appropriately accommodated the parties’

competing interests.13 Goss, 419 U.S. at 579; Kirkland, 464 F.3d at 1192. The Court is not inclined

to resolve such nuanced and weighty issues without the parties’ input.


12
  Plaintiff’s allegations that he applied for and was granted the HOP in 2007 and operated his business pursuant to it
without objection from the Village until 2018 certainly allow for the possibility that he had a legitimate claim of
entitlement to the permit. (See Doc. 1 at 2-3.) However, on the facts alleged, it is also possible that Village officials
had discretion to revoke the permit or that Plaintiff could not meet the nondiscretionary requirements to retain it. (See
generally id.) On its face, then, the Complaint does not establish Plaintiff’s legitimate claim of entitlement so
conclusively that argument from the parties is unnecessary. Cf. Norton, 103 F.3d at 931 (“Because plaintiffs did not
establish their entitlement to plat approval, their due process claims were properly dismissed on the pleadings.”).
13
  Again, it is certainly possible that Plaintiff’s interest in retaining his HOP, the risk that he would be erroneously
deprived of it without more complete and accurate information about how to appeal its revocation, and the probable
value of providing such information would outweigh the Village’s countervailing interests. Kirkland, 464 F.3d at
                                                          10
       Case 1:20-cv-00524-KK-SCY Document 28 Filed 10/02/20 Page 11 of 15




        Defendants also argue that the Court should dismiss Plaintiff’s Complaint because Plaintiff

was not entitled to pre-deprivation process and waived his procedural due process rights by failing

to avail himself of adequate post-deprivation remedies. (Doc. 16 at 5, 8-9; Doc. 29 at 2-3.) As to

the first point, post-deprivation process satisfies due process where a municipality “must act

quickly, or where it would be impractical to provide predeprivation process.” Gilbert v. Homar,

520 U.S. 924, 930 (1997). Here, however, neither Plaintiff nor Defendants have alleged or argued

the existence of such circumstances.

        As to the second point, it appears at least debatable whether Plaintiff waived his right to

process by choosing not to pursue available post-deprivation remedies. See Kirkland, 464 F.3d at

1195 (finding that the plaintiff waived his procedural due process claim challenging the adequacy

of post-deprivation process where he could have filed a grievance challenging the deprivation but

“chose not to do so”). In his Complaint, Plaintiff alleges that Village officials’ unconstitutional

conduct prevented him from perfecting his appeal and exhausting his administrative remedies at

the municipal level. (See generally Doc. 1.) As such, he may well have been barred from pursuing

the post-deprivation remedy on which Defendants’ waiver argument relies, i.e., a direct appeal to

state district court under N.M. Stat. Ann. §§ 3-21-9 and 39-3-1.1. See Smith v. City of Santa Fe,

2007-NMSC-055, ¶ 26, 142 N.M. 786, 794, 171 P.3d 300, 308 (plaintiff proceeding under N.M.

Stat. Ann. § 39-3-1.1 must usually “exhaust any administrative remedies provided by the

municipality before seeking judicial review”). Again, however, neither party has addressed this

question, and the Court is not inclined to resolve it without the parties’ input.

        Fortunately, the Court need not decide whether Plaintiff’s Complaint alleges sufficient

facts to state a procedural due process claim at this juncture, because, as discussed in Section II.B.,


1192. However, on its face, the Complaint does not establish this so conclusively that argument from the parties is
unnecessary.
                                                        11
      Case 1:20-cv-00524-KK-SCY Document 28 Filed 10/02/20 Page 12 of 15




infra, the Complaint plainly fails to allege sufficient facts to state a municipal liability claim under

42 U.S.C. § 1983 against either Defendant and must be dismissed on that basis. For the moment,

it is enough for the Court to observe that, considering the facts alleged in the Complaint in light of

the applicable legal standards, Plaintiff may be able to state a procedural due process claim in an

amended complaint.

B.      Plaintiff’s Municipal Liability Claims Under 42 U.S.C. § 1983

       In his Complaint, Plaintiff asserts his procedural due process claims against the Village,

which is a municipality, and Defendant Derr in her official capacity as Village Administrator.

(Doc. 1 at 1; Doc. 22 at 5.) “[O]fficial-capacity suits generally represent only another way of

pleading an action against an entity of which an officer is an agent.” Hafer v. Melo, 502 U.S. 21,

25 (1991) (quotation marks omitted). “Suits against [municipal] officials in their official capacity

should . . . be treated as suits against the [municipality].” Id. Thus, to state a claim against either

the Village or Defendant Derr, Plaintiff’s Complaint must satisfy the requirements for municipal

liability claims under 42 U.S.C. § 1983.

       “[A] municipality cannot be held liable solely because it employs a tortfeasor—or, in other

words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.” Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 691 (1978) (emphasis in original).

Rather, for a municipality to be liable under Section 1983, “the action that is alleged to be

unconstitutional” must be one that “implements or executes a policy statement, ordinance,

regulation, or decision officially adopted and promulgated by that body’s officers,” or “visited

pursuant to governmental custom even though such a custom has not received formal approval

through the body’s official decisionmaking channels.” Id. at 690–91 (quotation marks omitted);

see also Los Angeles Cty., Cal. v. Humphries, 562 U.S. 29, 36 (2010) (“[A] municipality cannot


                                                  12
       Case 1:20-cv-00524-KK-SCY Document 28 Filed 10/02/20 Page 13 of 15




be held liable solely for the acts of others, e.g., solely because it employs a tortfeasor. But the

municipality may be held liable when execution of a government’s policy or custom inflicts the

injury.”) (emphases in original) (ellipses, citation, and quotation marks omitted).

         Summarizing the complex body of law that has developed from Monell, the Tenth Circuit

observed that an actionable municipal policy or custom

         may take the form of (1) a formal regulation or policy statement; (2) an informal
         custom amounting to a widespread practice that, although not authorized by written
         law or express municipal policy, is so permanent and well settled as to constitute a
         custom or usage with the force of law; (3) the decisions of employees with final
         policymaking authority; (4) the ratification by such final policymakers of the
         decisions—and the basis for them—of subordinates to whom authority was
         delegated subject to these policymakers' review and approval; or (5) the failure to
         adequately train or supervise employees, so long as that failure results from
         deliberate indifference to the injuries that may be caused.14

Bryson v. City of Oklahoma City, 627 F.3d 784, 788 (10th Cir. 2010) (quotation marks and brackets

omitted). A municipal official is a “final policymaker” when her discretionary decisions are

unconstrained by policies of another’s making and are not subject to other municipal officials’

review. City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988).

         As Defendants observe, Plaintiff’s Complaint is devoid of any allegation that the claimed

unconstitutional conduct at issue—i.e., the failure to provide Plaintiff with adequate notice of his

right to appeal the revocation of his HOP—resulted from a municipal policy or custom. More

particularly, the Complaint includes no allegation that the claimed inadequate notice resulted from:



14
   In their reply, Defendants argue that a plaintiff must always allege “deliberate indifference” to state a municipal
liability claim under Section 1983. (Doc. 26 at 3-4.) In fact, however, only when a plaintiff seeks to establish
municipal liability “on the theory that a facially lawful municipal action has led an employee to violate a plaintiff's
rights” must the plaintiff “demonstrate that the municipal action was taken with deliberate indifference as to its known
or obvious consequences.” Bd. of Cty. Comm'rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 407 (1997) (quotation
marks omitted); Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 770 (10th Cir. 2013) (quotation
marks omitted); cf. Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998) (“[W]hen an official municipal policy
itself violates federal law, issues of culpability . . . are straightforward; simply proving the existence of the unlawful
policy puts an end to the question.”).


                                                           13
       Case 1:20-cv-00524-KK-SCY Document 28 Filed 10/02/20 Page 14 of 15




(1) a formal regulation or policy statement; (2) a widespread practice so permanent and well settled

as to constitute a custom or usage with the force of law15; (3) the decision of an employee with

final policymaking authority16; (4) a final policymaker’s ratification of a subordinate’s decision

and the basis for it; or, (5) the failure to adequately train and supervise employees, where that

failure resulted from deliberate indifference to the constitutional injuries that could result.

         In short, Plaintiff’s Complaint fails to include factual content that would allow the Court

to draw the reasonable inference that either the Village, as a municipality, or Defendant Derr, as a

Village official sued in her official capacity, is liable for the alleged unconstitutional conduct under

42 U.S.C. § 1983. Iqbal, 556 U.S. at 678; Walker, 947 F.3d at 1249. For these reasons, Plaintiff’s

Complaint fails to state a facially plausible claim of Section 1983 municipal liability against either

of these Defendants and must be dismissed.

         However, in light of the allegations in Plaintiff’s Complaint, as well as the documents

attached thereto and referenced therein and the legal standards discussed in this Memorandum

Opinion and Order, the Court cannot say that granting Plaintiff leave to amend would be futile.

The Court will therefore dismiss Plaintiff’s Complaint without prejudice to his ability to file a

motion for leave to file an amended complaint that complies with the requirements of Federal Rule



15
  Plaintiff does allege that the Village failed to post the applicable filing fee in its offices and that Defendant Derr did
not know where one could look to find it. (Doc. 1 at 4.) However, he does not allege that the Village customarily
failed to inform residents of the applicable filing fee, e.g., by excluding that information from its notices of revocation.
(See generally id.) Nor can the Court infer such a custom from the allegation that the Village failed to include that
information in the Notice Plaintiff received.

16
  For example, Plaintiff’s Complaint includes no allegations regarding whether the person who allegedly provided
him with constitutionally inadequate notice was a final policymaker with respect to the alleged unconstitutional
conduct at issue. See McMillian v. Monroe Cty., Ala., 520 U.S. 781, 785 (1997) (“Our cases on the liability of local
governments under § 1983 instruct us to ask whether governmental officials are final policymakers for the local
government in a particular area, or on a particular issue.”). Indeed, in his Complaint, Plaintiff does not even identify
who this person was. (See Doc. 1 at 3 (alleging that “the Village” revoked Plaintiff’s HOP and issued the contested
Notice).)



                                                            14
      Case 1:20-cv-00524-KK-SCY Document 28 Filed 10/02/20 Page 15 of 15




of Civil Procedure 15 and Local Civil Rule 15.1. Cf. Rosenfield v. HSBC Bank, USA, 681 F.3d

1172, 1189 (10th Cir. 2012) (“[D]ismissal with prejudice is appropriate where the complaint fails

to state a claim and granting leave to amend would be futile.”) (brackets, ellipses, and quotation

marks omitted).

                                          III. Conclusion

       For the reasons set forth above, IT IS HEREBY ORDERED as follows:

       1.      Defendants’ 12(b)(6) Motion to Dismiss Plaintiff’s Complaint and Memorandum

in Support Thereof (Doc. 16) is GRANTED;

       2.      Plaintiff’s Complaint Under 42 U.S.C. § 1983 for Violation of Civil Rights (Doc.

1) is DISMISSED WITHOUT PREJUDICE; and,

       3.      Plaintiff may file a motion for leave to file an amended complaint in this action

within thirty (30) days of entry of this Order.

       IT IS SO ORDERED.

                                                  ____________________________________
                                                  KIRTAN KHALSA
                                                  UNITED STATES MAGISTRATE JUDGE
                                                  Presiding by Consent




                                                    15
